DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 03 May 2022.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-17, 21-22, 26 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Jack M. Cook (Reg. No. 56,098) on 10 May 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 13, 17, 26 have been amended as follows:

1. (Currently Amended) A diagnostic system comprising:
a spectrometer system configured to irradiate a soft tissue within a region of interest of a subject, and configured to generate spectral data by acquiring at least a portion of reflected or emitted light from the region of interest;
a thermal detection system comprising at least one thermal sensor that is configured to acquire thermal detection data from the region of interest;
a computer system communicatively coupled to the thermal detection system and the spectrometer system, and wherein the computer system is programmed to:
control the spectrometer system to generate the spectral data by irradiating the region of interest at one or more wavelength, and acquiring the at least a portion of reflected or emitted light from the region of interest;
control the thermal detection system to acquire the thermal detection data from the region of interest using the at least one thermal sensor;
utilize one or more parameters from the thermal detection data and the spectral data in a classification model that classifies the soft tissue in the region of interest as corresponding to a soft tissue infection;
generate a report that includes a classification of the soft tissue infection or a plurality of parameters indicative of the soft tissue infection; and
wherein the soft tissue comprises skin and wherein the computer system is further programmed to utilize the one or more parameters from the thermal detection data and the spectral data in the classification model to identify and differentiate between cellulitis and pseudocellulitis, and wherein the classification of the soft tissue infection in the generated report includes at least one of a classification of the identified cellulitis or the identified pseudocellulitis or a plurality of parameters indicative of the identified cellulitis or the identified pseudocellulitis.

13. (Currently Amended) The diagnostic system of claim 1 wherein the computer system is further programmed to fit the classification model to the one or more parameters from the thermal detection data and the spectral data to generate a classification threshold, wherein the classification threshold is used to identify and differentiate between the cellulitis and pseudocellulitis.

17. (Currently Amended) A diagnostic system comprising:
a spectrometer system comprising a light source configured to irradiate a soft tissue within a region of interest of a subject, and a detector configured to acquire at least a portion of light that is reflected or emitted from the region of interest;
a computer system communicatively coupled to the spectrometer system, and wherein the computer system is programmed to:
control the spectrometer system to generate spectral data by irradiating the region of interest at one or more wavelength, and acquiring the at least a portion of the light that is reflected or emitted from the region of interest;
utilize one or more parameters from the spectral data in a classification model that classifies the soft tissue in the region of interest as corresponding to a soft tissue infection;
generate a report that includes a classification of the soft tissue infection; and
wherein the soft tissue comprises skin and wherein the computer system is further programmed to utilize the one or more parameters from the spectral data in the classification model to identify and differentiate between cellulitis and pseudocellulitis, and wherein the classification of the soft tissue infection in the generated report includes at least one of a classification of the identified cellulitis or the identified pseudocellulitis or a plurality of parameters indicative of the identified cellulitis or the identified pseudocellulitis.

26. (Currently Amended) A diagnostic system comprising:
a thermal detection system comprising at least one thermal sensor that is configured to acquire thermal detection data from a region of interest of a soft tissue of a subject;
a computer system communicatively coupled to the thermal detection system, and wherein the computer system is programmed to:
control the thermal detection system to acquire the thermal detection data from the region of interest using the at least one thermal sensor; and
utilize one or more parameters from the thermal detection data in a classification model that classifies the soft tissue in the region of interest as corresponding to a soft tissue infection;
generate a report that includes a classification of the soft tissue infection; and
wherein the soft tissue comprises skin and wherein the computer system is further programmed to utilize the one or more parameters from the thermal detection data in the classification model to identify and differentiate between cellulitis and pseudocellulitis, and wherein the classification of the soft tissue infection in the generated report includes at least one of a classification of the identified cellulitis or the identified pseudocellulitis or a plurality of parameters indicative of the identified cellulitis or the identified pseudocellulitis.

Allowable Subject Matter
Claims 1, 3-17, 21-22, 26 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “utilize one or more parameters from the thermal detection data and the spectral data in a classification model that classifies the soft tissue in the region of interest as corresponding to a soft tissue infection; generate a report that includes a classification of the soft tissue infection or a plurality of parameters indicative of the soft tissue infection; and wherein the soft tissue comprises skin and wherein the computer system is further programmed to utilize the one or more parameters from the thermal detection data and the spectral data in the classification model to identify and differentiate between cellulitis and pseudocellulitis, and wherein the classification of the soft tissue infection in the generated report includes at least one of a classification of the identified cellulitis or the identified pseudocellulitis or a plurality of parameters indicative of the identified cellulitis or the identified pseudocellulitis”.

Regarding claims 17 and 26, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Janz US Patent Application Publication No. 2018/0025303 teaches system and method for computerized predictive performance analysis of natural language.

2.	Burlina et al. US Patent Application Publication No. 2013/0114868 teaches hyperspectral imaging for detection of skin related conditions.

3.	Schmitt et al. US Patent Application Publication No. 2006/0084864 teaches device and method for monitoring body fluid and electrolyte disorders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633